
	

116 HR 4046 IH: FISA Reform Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 4046
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2019
			Mr. Meadows  (for himself, Mr. Brooks of Alabama, Mr. Griffith, Mr. Gosar, Mr. Mooney of West Virginia, and Mr. Harris) introduced the following bill; which was referred to the  Committee on the Judiciary and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of 1978 to provide for certain changes to the
			 semiannual report of the Attorney General to Congress regarding actions
			 taken under that Act, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the FISA Reform Act of 2019. 2.Changes to the semiannual report of the attorney generalSection 601(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871(a)) is amended—
 (1)in the matter preceding paragraph (1), by striking the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, and the Committees on the Judiciary of the House of Representatives and the Senate and inserting the following: the Speaker and minority leader of the House of Representatives and the majority leader and minority leader of the Senate;
 (2)in paragraph (4), by striking and at the end; (3)in paragraph (5), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (6)the identity of any person targeted for an order under this Act who is [associated with a candidate for President of a major party (as defined in section 9002(6) of the Internal Revenue Code of 1986)]..
			
